AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

SAMSUNG smartphone Model Number SM-A205U,
International Mobile Equipment Identity (IMEI)
355720107017133

APPLICATION FOR A SEARCH WARRANT

Case No. 1:19mj Sag

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

propertyie be searched and give its location):

located in the Middle District of North Carolina , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
[1 contraband, fruits of crime, or other items illegally possessed;
[1 property designed for use, intended for use, or used in committing a crime;

7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. §§ 1956(a)(1), 1956 Money laundering, money laundering conspiracy, conspiracy to distribute a
(h), 21 U.S.C. §§ 841(a)(1), controlled substance and the possession of a controlled substance with the intent
846, and 843(b) to distribute, use of a communication facility

The application is based on these facts:
See Attached Affidavit

a Continued on the attached sheet.

C1 Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set fo

is requested

 

Applicant's signature

David Walker, DEA TFO

Printed name and title

Sworn to before me and signed in my presence.

Date: jr[re [ed —— = a
Judge 's signature

City and state: Greensboro, NC L. Patrick Auld, U. S. Magistrate Judge

Printed name and title

 

Case 1:19-mj-003298-| PA Document 1 Filed 12/26/19 Pange 1 of 25
ATTACHMENT A

The property to be searched is a SAMSUNG smartphone Model
Number SM-A205U, International Mobile Equipment Identity (MEI)
355720107017133, hereinafter the “Device.” The Device is currently in the
custody of the affiant, in the Middle District of North Carolina.

This warrant authorizes the forensic examination of the Device for the
purpose of identifying the electronically stored information described in

Attachment B.

Case 1:19-mj-003298-| PA Document 1 Filed 12/26/19 Pange ? of 25
ATTACHMENT B

1. All records on the Device described in Attachment A that relate
to violations of 21:846 and 841(b)(1)(A) and (b)(1)(B) and involve Francisco

Javier OCHOA, Jy., since March 2017, in the form of:

a. information describing lists of customers and related identifying

¥
*

- information; ~

b. information describing types, amounts, and prices of drugs
trafficked as well as dates, places, and amounts of specific

transactions;

c, any information related to sources of drugs (ncluding names,

addresses, phone numbers, or any other identifying information);
,

d. any information recording OCHOA’s schedule or travel from

. March 2017 to December 2, 2019;

e. all bank records, checks, credit card bills, account information, .

and other financial records.

2. Evidence of user attribution showing who used or owned the
Device at the time the things described in this warrant were created, edited,
or deleted, such as logs, phonebooks, saved usernames and passwords,

documents, and browsing history.

24,

Case 1:19-mj-003298-| PA Document 1 Filed 12/26/19 Pange 3 of 25
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
IN THE MATTER OF THE SEARCH OF

SAMSUNG CELLULAR TELEPHONE

) ;

) 1:19mj 24%
MODEL NUMBER SM-A205U )

)

)

CURRENTLY LOCATED AT DEA
RALEIGH DISTRICT OFFICE

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH
WARRANT

I, David M. Walker, being duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

LL. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant authorizing
the examination of property—an electronic device—which is currently in
law enforcement possession, and the extraction from that property of
electronically stored information described in Attachment B.

De Iam a “Federal Law Enforcement Officer” within the meaning of Federal
Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent
engaged in enforcing the criminal laws and duly authorized by the
Attorney General to request a search warrant. Iam a Task Force Officer
with the U.S. Drug Enforcement Administration (DEA) and have been

since May of 2010. I have been a sworn law enforcement officer in the

Case 1:19-mj-003298-| PA Document 1 Filed 12/26/19 Pane 4 of 25
State of North Carolina for since 1999. I graduated from!Mountain State
University with a Bachelor of Science degree in’ Administration of
Criminal Justice. I was employed by the Durham Police Department
from 1999 to 2015 as a sworn law enforcement officer.. Past assignments
include Patrol Officer in the Uniform Patrol Division, Crime Area Target
Team, Gang Resistance Unit, Special Operations Division Interdiction
| Unit and Selective Enforcement Team. I am currently employed as an
investigator for the Orange County Sheriffs Office located in
Hillsborough, NC, which is in the Middle District of North Carolina. I

have also conducted and or assisted in numerous criminal investigations

I

to include homicide, money laundering, gambling’ prostitution, larceny,
assaults (simple and serious), and violations of the Controlled
Substances Act. Iam familiar with the customary practices, procedures,
tactics, and terminology used by persons engaged in the business of
transportation, manufacturing, selling, and distributing controlled
substances. I have conducted and assisted in numerous narcotics
“investigations ranging from street corner narcotic sales to narcotic ©
traffickers. During the aforemeritioned investigations I have
participated directly or, indirectly in numerous controlled purchases of |
narcotics, undercover narcotics purchases, ‘and covert surveillance of

suspected drug dealers. Through investigations and training, I have

Case 1:19-mj-00398-| PA Document 1 Filed 12/26/19 Pane 5 of 25
become familiar with the types and amounts of profits made by narcotics
dealers and the methods, language and terms which they use to disguise
the source, and nature of the profits from their illegal narcotics
trafficking. In 2010, I was assigned to the US. Drug Enforcement
Administration (DEA) in Raleigh, North Carolina as a Task Force
Officer. The DEA Task Force is comprised of DEA intelligence analysts,
agents, investigators and detectives from several jurisdictions
throughout North Carolina including the North Carolina State Bureau
of Investigation (SBI), Wake County Sheriffs Office, Durham Police
Department, Raleigh Police Department, Wayne County Sheriffs Office,
Wilson Police Department, Harnett County Sheriffs Office, Office, -
Greenville Police Department, Cary Police Department, Person County
Sheriffs Office, Lenoir County Sheriff's Office, North Carolina National
Guard, North Carolina Highway Patrol and the Rocky Mount Police
Department. The DEA Task Force is charged with conducting multi-
jurisdictional investigations of large-scale narcotics traffickers. While
assigned with the DEA, I have participated in numerous wiretap
investigations concerning the unlawful importation, possession with
intent to distribute, and distribution,. of controlled substances, the
laundering of monetary instruments, monetary transactions in property

derived from specified unlawful activities, and conspiracies associated

-

Case 1:19-mj-00398-LPA Document 1 Filed 12/26/19 Pane 6 of 25
therewith state and federal narcotics laws. Through investigations and
training, I have become familiar with the types and amounts of profits
made by narcotics dealers and the methods, language and terms which
they use to disguise the source and nature of the profits from their illegal -
narcotics trafficking.
This affidavit is intended to show merely that there is sufficient probable
cause for the requested warrant and does not set forth all of my
knowledge about this matter. Based on my training and experience and
the facts as set forth in this affidavit, there is probable cause to believe.
that violations of 18 U.S.C. §§ 1956(a)(1), 1956(h), 21 U.S.C. §§ 841(a)(1),
846, including attempt, have been committed by Francisco Javier
OCHOA Jr, and others known ‘and unknown.

IDENTIFICATION OF DEVICE TO BE EXAMINED
The property to be searched is a SAMSUNG smartphone Model Number
SM-A20 5U, International Mobile Equipment Identity (MEI)
355720107017133, hereinafter the “Device.” The Device is currently in
the custody of the affiant, in the Middle District of North Carolina,

THE SUBJECT OFFENSES

18 U.S.C. § 1956(a)(1) — Money laundering.

18 U.S.C. § 1956(h) — Money laundering conspiracy.

Case 1:19-mj-003298-| PA Document 1 Filed 12/26/19 Pangne 7 of 25
21 U.S.C. §§ 846 and 841: (a)(1) — Conspiracy to distribute a controlled
substance and the possession of a controlled substance with the intent to
distribute, respectively.
21 U.S.C. § 843(b) Using a communication device to facilitate the
distribution of a controlled substance.

INVESTIGATIVE BACKGROUND
On: November 14, 2018, Agents and Officers assigned to the Drug
Enforcement Administration Raleigh District Office initiated an
investigation into the distribution of cocaine hydrochloride (HCL) and
other illegal drugs near the University of North Carolina at Chapel Hill
NC (UNC).

PROBABLE CAUSE .

In February 2019, Carrboro Police Investigator Ward and Chapel Hill |
Police Investigator Farrell met with cooperating Defendant, hereinafter
referred:to as CD1. CD1 was cooperating with investigators in hopes
that such cooperation would receive consideration in regards to potential
criminal charges. CD1 was involved in cocaine HCL, and other illegal
drug distribution at a fraternity associated with UNC-Chapel Hill.
CD1 advised them that Andrew GADDY was selling illegal narcotics,
specifically, cocaine, marijuana and pills, in Chapel Hill and Carrboro,

NC. CD1 stated that GADDY had multiple locations in which he sold

Case 1:19-mj-003298-| PA Document 1. Filed 19/26/19 Pane 8 of 25
and stored illegal narcotics as well as money made from drug
distribution. Carrboro and Chapel Hill Police Investigators continued
investigating and through controlled purchases of illegal drugs,
surveillance, and other investigative means, GADDY’s residence and
other locations associated with drug distribution were identified. .
On March 22, 2019, search warrants were approved by an Orange:
County, NC District Court Judge for residences associated with GADDY:
200 Lloyd Street, Carrboro, NC (GADDY’s address); 201 S. Elliott Road
(GADDY'S father’s address), Apt. 344, Chapel Hill, NC; and 105 N.
Hassel Street, Hillsborough, NC (GADDY’s mother’s address).

CD1 received information from GADDY that day that GADDY would be
picking up a package of cocaine on March 22, 2019. This prompted
investigators to establish surveillance on GADDY. Investigators
followed GADDY and Mary TRAN to the Estes Drive Post Office Chapel
Hill, NC where they observed GADDY retrieve a package. TRAN is
GADDY’s girlftiend. GADDY returned to 200 Lloyd Street, Carrboro,
NC where GADDY and TRAN were detained. Search warrants were
executed at 200 Lldyd Street, Carrboro, NC; .201 S. Elliott Road, APT
344, Chapel Hill, NC; and 105 N. Hassel Street, Hillsborough, NC. A

United Stated Postal Service box was seized from the back seat of the

Honda that contained approximately 394 grams of suspected cocaine.

Case 1:19-mj-003298-| PA Document 1 Filed 12/26/19 Page 9 of 25
10.

11.

12.

13.

Investigators seized an additional 48 grams of suspected cocaine from.
the closet in TRAN’s bedroom inside 200 Lloyd Street. TRAN is the
leaseholder at 200 Lloyd Street. Investigators seized approximately
15.75 pounds of marijuana, $17,775 cash, 189 Xanax nills, numerous
steroid pills, other steroids, human growth hormone, other narcotics, a
handgun and a bullet resistant vest in TRAN’s bedroom and closet.

Orange County Sheriff's Investigators seized approximately 133 pounds
of marijuana, a rifle, approximately $10,000 cash and other items from

105.N. Hassel Street, Hillsborough, NC.

No contraband or evidence was located at 201 S. Elliott Road, APT 344,

Chapel Hill, NC.

GADDY was charged with multiple violations of the North Carolina
Controlled Substance Act.

The United Stated Postal Service box seized from GADDY that contained
approximately 394 grams of suspected cocaine was addressed to Robert
Gaddy at PO Box 9320, Chapel Hill with a return address of 3312 Fowler -
Road, Ceres, California. Investigator Ward requested assistance from _ |
the United States Postal Inspection Service. The suspect box was
shipped to GADDY from the Ceres, California Post Office on March 21,
2019. Investigator Ward identified Francisco Javier OCHOA as the

probable sender of the box containing suspected cocaine. This tentative

Case 1:19-mj-00298-LPA Document 1. Eijled 12/26/19 Pane 10 of 25
14.

15.

identification was done comparing time stamps on the postage receipt
with video images from the Ceres, California Post Office from March 21,
2019. This information was also further cross-referenced with 2700
Chahalis Way, Ceres, California. This address was found from GADDY’s
cellular handset when examined by Investigator Ward pursuant to a
search warrant authorized by a North Carolina Magistrate. Law
enforcement intelligence information showed Francisco Javier OCHOA
as being associated with 2700 Chahalis Way, Ceres, California. A
photograph of OCHOA matches the person observed on video images

from the Ceres, California Post Office from March 21, 2019 at the time

the parcel was shipped.

On August 6, 2019, Special Agent (SA) Matthew Futch and your affiant
conducted an interview of Cooperating Defendant 2, hereafter referred
to as CD2.

CD2 was cooperating with investigators in hopes that such cooperation
would receive consideration in regards to potential criminal charges.
CD2 was involved in the distribution of cocaine, marijuana and other —
illegal drugs for over two years beginning in approximately 2017. One
of CD2's sources for cocaine HCL was Travis LNU. CD2 was shown a
photograph of Travis Michael EVANS. CD2 identified EVANS as his

source for cocaine HCL. CD2 stated EVAN's Snapchat username is

Case 1:19-mj-00398-LPA Document 1 Filed 12/26/19 Pane 11 of 25
16.

t

“Travisgraffius’. EVANS was the source of CD2's first quarter-pound (4

ounces) of cocaine. CD2 would meet EVANS at Franklin Street Chapel

Hill, NC hotels with unidentified white males who knew Hispanic
sources of cocaine. Eventually, CD2 cut out the unidentified white males
and EVANS. CD2 explained that at this point, CD2 dealt with the
Hispanics directly, specifically a male CD2 knows as “Frankie”. CD2
was shown a photograph of Francisco Javier OCHOA. CD2 identified
OCHOA as the person CD2 knew as “Prankie’. CD2 further explained |
that EVANS obtained his controlled substances through OCHOA
and. EVANS would also serve as middleman or broker.

CD2 obtained approximately two (2) kilograms of cocaine and up two
hundred (200) pounds of marijuana from OCHOA per week. CD2
believed marijuana came from OCHOA and cocaine was obtained
through OCHOA’s father. cp2 has never met OCHOA’s father; however,
he has seen him during a FaceTime call. CD2 has associated with
OCHOA for approsimately two (2) years. Kilogramé of cocaine through
OCHOA cost approximately $32,000.00 at first and eventually dropped
to approximately $22,000.00. OCHOA currently resides in California,
however, has come to North Carolina. CD2 utilized the Postal Service to

send United States Currency (USC) to OCHOA. USC was sent to

addresses to include 2600 Chahallis Way Ceres, California. When

Case 1:19-mj-00398-LPA Document 1. Filed 12/26/19 Pane 12 of 25
17.

18.

19.

20.

21.

sending money-to the Ceres, California address, the package ‘was

addressed to OCHOA’s wife, who CD2 knows as Mariella ZAVALA.

During the past two (2) years, CD2 estimated he/she has distributed

more than one hundred (100) kilograms of cocaine. ,

CD2 stated that payment for drug sales occurred in various means, to

“include specifically Venmo. During a Venmo payment, the memo line

would read anything that was not drug related to include “dinner,”
“rent,” and “shoes.” This was done to conceal the purpose of the
transaction from Venmo as. Venmo would not allow their service to be
utilized for drug. payments.

CD2 stated when he/she sent cash to OCHOA in Ceres, California to the
name Mariela ZAVALA. Cpe would band money together in $1,000.00
increments. Money would be placed in vacuum-sealed bags for
shipment. Hach vacuum ‘sealed bag could hold approximately

$50,000.00. Money was shipped to OCHOA approximately every one to

two weeks.

On August 26, 2019, Special Agent (SA)-Matthew Futch, United States
Postal Inspector Dustin Holland, and I conducted. a debriefing of CD2.
CD2 stated CD2 has observed a brick press at EVANS' residence in

Mebane, North Carolina. Furthermore, CD2 stated EVANS and his

Case 1:19-mj-00398-| PA Document 1. Filed 12/26/19 Pane 13 of 25
22.

23.

24.

associates have multiple guns to include assault rifles and shotguns
along with body armor. |

A photograph of a female was shown to CD2, whom. CD2 identified as
“By? subsequently identified as Briahna HASKELL. CD2 stated
HASKELL's telephone number was 336-269-2662. CD2 knows
HASKELL as EVANS’s romantic partner. CD2 stated cba gave money
to HASKELL for payment to EVANS in one (1) instance. CD2 statedthe -
amount of money was $130,000.00. This money was for a controlled
substance debt where EVANS was the middleman to OCHOA and took
place approximately one year ago. CD2 gave the money to HASKELL in
a duffle bag at the house EVANS and HASKELL shared in Durham,
North Carolina near South Point Mall. CD2 stated HASKELL was

aware the money was drug related and that HASKELL has been present

when CD2 and EVANS have discussed drugs and conducted drug

‘transactions. _ \

A photograph of a male was shown ‘to CD2, whom CD2 identified as

“Frankie”, later identified as OCHOA. CD2 stated OCHOA is known to
change phone numbers frequently and usually uses telephones with a

209 area code.

On December 2, 2019, OCHOA was arrested in Turlock, California, by

' “members of the Fugitive Task Force for the United States Marshal's

Case 1:19-mj-00398-| PA’ Document 1 Filed 12/26/19 Pane 14 of 25
25.

26.

Service for the Eastern District of California. The arrest was made
pursuant to a warrant, issued upon an indictment returned by the grand.
jury in the Middle District of North Carolina (MDNC), on November 25,
2019. The indictment alleges conspiracy to distribtite cocaine
hydrochloride and marihuana, in violation of 21 U.S.C. §§ 846 and
841(b)(1)(A) and (b)(1)(B). The Device was recovered from OCHOA’s
person during his arrest. Approximately one pound of marijuana was

also recovered from the vehicle OCHOA was-driving during his arrest.
5:
DIGITAL EVIDENCE

On March 23, 2019, Investigator Ward of the Carrboro Police
Department applied for and was granted a search warrant to examine
and collect digital evidence from two cellular telephones seized from
GADDY. Investigator Ward provided your affiant with a copy of the
extracted data from these cellular handsets. |

Analysis of the information provided from the black cellular handset
seized from GADDY shows this device was used. to facilitate poly drug
distribution. Screenshots’ of text message communications from 29
contacts using the iPhone iMessage platform were, based on my training
and experience communications related to drug distribution. These

conversations used terminology commonly used for drugs such as “blow,”

Case 1:19-mj-00398-LPA Document 1 Filed 12/26/19 Pane 15 of 25
27.

28.

29.

30,

32 ke

\ . ‘ .
“snow,” “special k,” “molly,” “sheet,” “bars,” “shrooms,” “white,” and

’
“bud.”

There are also multiple threads of GADDY directing customers to send
payment for these coded items through Venmo, PayPal, and money
order. GADDY describes money orders as being anonymous.

From the two phones that were seized from GADDY in March 2019, there

are multiple screenshots of Snapchat messages and Wickr chats that I

‘believe are connected to OCHOA and ZAVALA. GADDY’s cellular

telephone contained a screenshot of a Wickr chat between monikers
lordfarqua (GADDY) and subway209. The user of subway209 tells
lordfarqua “K but I sent you super fire weed you'll see”, then “3911
belleza dr Ceres ca 95307”, and finally “Mariela Zavala”.

There are also screenshots of Snapchats between GADDY and accounts
Javier Ochoa and Frankie&&MG@riela, both of these are believed to be
OCHOA and or ZAVALA. In the Snapchats, GADDY was passed
multiple addresses in Ceres, California.

Photos from the GADDY's cellular telephones show what I believe to be
marijuana, Xanax, sheets of-blotter paper containing LSD, MDMA,
Butane Hash Oil (BHO), -and kilogram quantities of cocaine. There are
also photos of GADDY, TRAN, and,others. In one photo TRAN and an

unidentified white male are holding at least eight large bundles of US.

Case 1:19-mj-00398-LPA Document 1. Filed 12/26/19 Pane 16 of 25
31.

\
Currency. There are multiple photos of United State Postal Service

(USPS) parcels and USPS receipts with tracking numbers. There is also
a photograph of “Frankiy Ochoa 2700 Chahalis Way Ceres, California”

in handwriting on a USPS packaging. The address of 2700 Chahalis

| Way, ‘Ceres, California 95307 was listed as an account holder

information from' Wells Fargo bank records from December 2018 for
customer Mariela OCHOA. These records list the same date of birth,
SSN and drivers license information as ZAVALA.

From HASKELL ’s Snapchat there are screenshots of HASKELL’s

Venmo account; postal receipts showing parcels regularly being sent to

’ Ceres, California or nearby towns; what I believe to be drug ledgers; and

Snapchat messaging chats discussing what I believe to be drug debts.
There is also a screenshot of a Wickr text message chat retrieved from
HASKELL’s Snapchat account the screenshot was sent from HASKELL
to an account believed to: belong to EVANS. In the Wickr chat
carolinaqueen 13 is chatting with caliking209. In the chat
carolinaqueen1? is discussing a remaining balance “after the 100k
mailed it’s down to 73k something”. caliking209 responds “74,500”, and
then aske “Do you need in address for the rest of the $”. CD2 has

identified Wickr moniker caliking209 as being used by OCHOA.

~

Case 1:19-mj-00398-LPA Document 1 Filed 12/26/19 Pane 17 of 25
32. From the digital evidence obtained I believe this organization utilizes
Snapchat and other text messaging applications that are known for
encryption or not maintaining records of text chat content. These
applications are known from my training and experience, to be
downloaded and. used from cellular/smart telephones. I believe the use
of these applications is meant to thwart or delay law enforcement. I
further believe that the applications are used to coordinate drug:
shipments, bulk cash shipments, and accounting of illegal proceeds. I
believe there are instances: of screenshots of these text message
applications for members of this conspiracy to maintain records of
transactions for accounting purposes. For instance, if HASKELL sends
a parcel of bulk currency to OCHOA and others in California, HASKELL
‘photographs the postal receipt with tracking numbers and transmits it
via Snapchat to EVANS. EVANS then takes a screenshot of the
Snapchat message before it expires in order to preserve a record of the
parcel being shipped.

| TECHNICAL TERMS
33. Based on my training and experience, I use the following technical

terms to convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or

“er

cellular telephone) is a handheld wireless device used for voice and data o

Case 1:19-mj-00398-L PA Document 1 Filed 12/26/19 Pane 18 of 25
communication through radio signals. These telephones send signals through
networks of transmitter/receivers, enabling communication with other
wireless telephones or traditional “land line” telephones. A wireless telephone
usually contains a “call log,” which records the telephone number, date, and
time of calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of capabilities. These
capabilities include: storing names and phone numbers in electronic “address
books:” sending, receiving, and storing text messages and e-mail; taking,
sending. receiving, and storing still photographs and moving'video; storing and
playing back audio files; storing dates, appointments, and other information
on personal calendars; and accessing and downloading information from the
Internet. Wireless telephones may also include global positioning system
(“GPS”) technology for determining the location of the device. |

b. Digital camera: A digital camera is a camera that records pictures
as digital picture files, rather than by using photographic film. Digital cameras
use a variety of fixed and removable storage media to store their récorded
images. Images can usually be retrieved’ by connecting the camera to a
computer or by connecting the removable storage medium to a separate reader.:
Removable storage media include various types of flash memory cards or

r

miniature hard drives. Most digital cameras also include a screen for viewing

Case 1:19-mj-00398-LPA Document 1. Ejled 12/26/19 Pane 19 of 25
the stored images. This storage media can contain any digital data, including.
data unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player”
or iPod) is a handheld digital storage device designed primarily to store and
play audio, video, or photographic files. However, a portable media player can
also store other digital data. Some portable media players can use removable
storage media. Removable storage media include various types of flash
memory cards or miniature hard drives. This removable storage media can
also store any digital data. Depending on the model, a portable media player
may have the ability to store very large amounts of electronic data and may
offer additional features such as a calendar, contact list, clock, or games.

d. GPS: AGPS navigation device uses the Global Positioning System
_to display its current location. It often contains records the locations where it
has been. Some GPS navigation devices can give a user driving or walking |
directions to another location. These devices can contain records of the
addresses or locations involved in such navigation. The Global Positioning
System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites
orbiting the Earth. Each satellite contains an extremely accurate clock. Each
satellite repeatedly transmits by radio a mathematical representation of the

/

current time, combined with a special sequence of numbers. These signals are

sent by radio, using specifications that are publicly available. A GPS antenna

Case 1:19-mj-00398-LPA Document 1. Filed 12/26/19 Pane 20 of 25
on Earth can receive those signals. When a GPS antenna receives signals from
at least four satellites, a computer connected to that antenna can
mathematically calculate the antenna’s latitude, longitude, and sometimes
altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic
device used for storing data (such as names, addresses, appointments or notes)
and utilizing computer programs. Some PDAs also function as wireless
communication devices and are used to access the Internet and send and
receive e-mail. PDAs usually include a memory card or other removable
storage media for storing data and a keyboard and/or touch screen for entering
data. Removable storage media include various types of flash memory cards
or miniature hard drives. This removable storage media can store any digital
data. Most PDAs run computer software, giving them many of the same
capabilities as personal computers. For example, PDA users can work with
word-processing documents, spreadsheets, and presentations. PDAs may also
' include global positioning system (“GPS”) technology for determining the

location of the device. ;

f. IP Address: An Internet Protocol address (or simply “IP address”)
is a unique numeric address used by computers on the Internet. An IP address

is a series of four numbers, each in the range 0-255, separated by periods (e.g.,

121.56.97:178). Every computer attached to the Internet computer must be

pe)

Case 1:19-mj-00398-|LPA Document 1. Filed 12/26/19 Pane 21 of 25
assigned an IP address so that Internet traffic sent from and directed to that
computer may be directed properly from its source to its destination. Most
Intemet service providers control a range of IP addresses. Some computers
have static—that is, long-term—IP addresses, while other computers have
dynamic—that is, frequently changed—IP addresses.

g. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of
the Internet, connections between devices on the Internet often cross state and
international borders, even when the devices communicating with each other
are in the same state.

34. Based on my training, experience, and research, I know that the .
Device has capabilities that allow it to serve as a wireless telephone, digital
camera, portable media. player, GPS navigation device, and PDA. In my
training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed

or used the device.,

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

35. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things

‘that have been viewed via the Internet are typically stored for some

Case 1:19-mj-00398-LPA Document 1 Filed 12/26/19 Pane 22 of 25
36.

t

period of time on the device. ‘ This information can sometimes be
recovered with forensics tools. |

Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only electronically stored
information that might serve as direct evidence of the crimes described
on the warrant, but also forensic evidence that establishes how the
Device was used, the purpose of its use, who used it, and when. There is
probable cause to believe that this forensic electronic evidence might be
on the Device because: . ,

Data on the storage medium can provide evidence of a file that was once
on the storage medium but has‘ since been deleted or edited, or of a
deleted portion of a file (such as a paragraph that has been deleted from
a word processing file).

Forensic evidence on a device can also indicate who has used or
controlled the device. This “user attribution” evidence is analogous to
the search for “indicia of occupancy” while executing a search warrant at
a residence. |

A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper context,

be able to draw conclusions about how electronic devices were used, the

purpose of their use, who used them, and when.

Case 1:19-mj-00398-LPA Document 1 Filed 12/26/19 Pane 23 of 25
of,

38.

The process of identifying the exact electronically stored information on
a storage medium that is necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be
merely reviewed by a review team and passed along to investigators. -
Whether data stored on a computer is evidence may. depend on other
information stored on the computer and the application of knowledge
about how a computer behaves. Therefore, contextual information
necessary to understand other evidence also falls within the scope of the
warrant.

Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a
particular thing is not present on a storage medium.

Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination
of the device consistent with the warrant. The examination may vequize

authorities to employ techniques, including but not limited to computer-

assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence

. described by the warrant.

Manner of execution. Because this warrant seeks only permission to

examine a device already in law enforcement’s possession, the execution

Case 1:19-mj-00398-L PA Document 1 Filed 12/26/19 Pane 24 of 25
of this warrant does not involve the physical intrusion onto a premises.
Consequently, I submit there is reasonable cause for the Court to

authorize execution of the warrant at any time in the day or night.

CONCLUSION

39. Isubmit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Device described in Attachment A to

seek the items described in Attachment B.

eb ye

David M. Walker
Task Force Officer
Drug Enforcement Administration

Sworn and subscribed before me this / ¢ (= of December 2019.

The Honorable L. Patrick Auld
United States Magistrate Judge
Middle District of North Carolina

Case 1:19-mj-00398-LPA Document 1. Filed 12/26/19 Pane 25 of 25
